RAPER, Justice,
concurring in part and dissenting in part.
I concur in that part of the opinion deciding that the action was not filed in the name of the real party in interest. The relief granted by the majority amounts to dismissal of the case with a right to start a new action and trial. I disagree with that disposition. I am convinced that the case was tried on the basis of the 1976 contract and appellant was not surpised or in any fashion misled. Rule 15(b), W.R.C.P.1 Discovery had disclosed the nature of appel-lee’s claims.
The damages awarded would be the same regardless of whether the plaintiff was Paradise Valley Development Company or Paradise Valley Utility Company. While the *351case was tried before a jury, there was no issue for their consideration as to who was the real party in interest. Since that involves contract construction, it is a question for judicial decision. Rule 17(a), W.R.C.P., provides:
“ * * * No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.”
It appears to me that an honest mistake was made by the officers of the development company and the utility company— the officers are the same — and they should not be punished by having to start all over again. As said in 6 Wright & Miller, Federal Practice and Procedure: Civil § 1541, pp. 635-637:
“ * * * Rule 17(a) performs the useful function of protecting individuals from harassment and multiple suits by persons who would not be bound by the principles of res judicata if they were not prevented from bringing subsequent actions by a real party in interest rule. As was stated by the court in Rackley v. Board of Trustees of Orangeburg Regional Hospital: ‘The purpose of this rule is to enable the defendant to present his defenses against the proper persons, to avoid subsequent suits, and to proceed to finality of judgment.’ Thus, although Rule 17(a) is mandatory in character, it should be construed liberally to effectuate its purpose.
“Rule 17(a) was amended in 1966 to make it clear that its specific enumeration of real parties in interest was intended only to be illustrative of the application of the rule in contexts that might cause some confusion. The original wording of the subdivision was susceptible to being read as a series of exceptions to the principle that suit had to be brought by a person beneficially interested in the action rather than by a representative. At the same time the last sentence of Rule 17(a) was added to provide that the failure to join the real party in interest at the commencement of the action does not require dismissal. Instead, the real party in interest can be joined or substituted and the action continued as if it had been instituted in his name. The Advisory Committee in its Note to the 1966 amendment of Rule 17(a) stated that the purpose of the addition was to keep the real party in interest provision in line with the law as it was developing. ‘Modern decisions are inclined to be lenient when an honest mistake has been made in choosing the party in whose name the action is to be filed * * V ”
Rule 17(a) does not specify when the join-der or substitution should be. made.2 I would have permitted the appellees twenty days in which to so move in this court and thus allow us to proceed with the other issues and get on with a final, rather than piecemeal, disposition.

. Rule 15(b), W.R.C.P.:
“When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice him in maintaining his action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet such amendment.” (Emphasis added.)


. Rule 21, W.R.C.P., permits this:
“Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately.”
Rule 17.02, W.R.A.P., allows it to be done in this court:
“If substitution of a party in the reviewing court is necessary because of incompetency or for any reason other than death, substitution shall be effected in accordance with the procedure prescribed in Rule 17.01, W.R. A.P.”